Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 1 of 10 PageID 791




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JESSICA A. GUNTER,

        Plaintiff,

 v.                                                              Case No: 8:20-cv-1546-T-36TGW

 CCRC OPCO-FREEDOM SQUARE, LLC,
 et al.,

       Defendants.
 ___________________________________/

                                             ORDER

        This matter comes before the Court on Plaintiff’s Motion to Remand (Doc. 33). In the

 motion, Plaintiff, Jessica Gunter, as Personal Representative of the Estate of Donald J. Jack, seeks

 an Order remanding this case to the Circuit Court of the Sixth Judicial Circuit in and for Pinellas

 County, Florida. Defendants, CCRC OPCO-Freedom Square, LLC; Healthpeak Properties, Inc.;

 Brookdale Senior Living, Inc.; BKD Twenty-One Management Company, Inc.; American

 Retirement Corporation; Life Care Services, LLC; and Cynthia Ayala (collectively “Defendants”),

 filed a response in opposition (Doc. 36). Defendants contend the motion to remand should be

 denied because the Public Readiness and Emergency Preparedness Act (“PREP” Act), 42 U.S.C.

 § 247d-6d, preempts Plaintiff’s claims and supplies federal subject matter jurisdiction. The parties

 filed additional supplemental authority supporting their respective positions. See Docs. 35, 37, 38,

 41, 49, 50, 51.1 The Court, having considered the motion, the response, and being fully advised

 in the premises, will grant the motion and remand this case to state court.


 1
  Although docketed as a response, Doc. 49 is titled a motion for oral argument in opposition to
 Plaintiff’s motion to remand. See Doc. 49 at 1. The request for oral argument is denied. Both sides
 have thoroughly briefed the matter, including filing multiple supplements, and thus the Court
 concludes oral argument is unnecessary to determine the issues. Moreover, contrary to
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 2 of 10 PageID 792




 I.     BACKGROUND

        This case arises out of claims of nursing home negligence that allegedly resulted in the

 death of Donald Jack (“Jack”) during his residency at Defendants’ skilled nursing facility known

 as Seminole Pavilion Rehabilitation and Nursing Services (“the Facility”). Plaintiff, Jessica

 Gunter, is the Personal Representative for the Estate of Jack. Doc. 33-1 at 42. She filed a four-

 count Complaint in state court on behalf of the Estate and the survivors seeking damages due to

 Jack’s death. Doc. 33-1. The Complaint sues the Facility’s administrator, Cynthia Ayala, and five

 corporate Defendants who are alleged to be owners, operators, and/or managers of the Facility and

 the property. Id.

        Plaintiff alleges that Defendants were on high-alert for COVID-192 since January 2020.

 Id. ¶ 50. On March 4, 2020, Defendants represented to staff, residents and relatives that Defendants

 were taking actions to address COVID-19 concerns. Id. ¶ 41. On March 13, 2020, the Florida

 Governor ordered all nursing home facilities to lock down and implemented a visitation ban in an

 effort to mitigate the risk to Florida’s elderly population who are highly vulnerable to COVID-19,

 particularly those individuals who also have certain underlying medical conditions. Id. ¶ 44. On

 March 15, 2020, Defendants updated their website with additional actions Defendants continued

 to take to address COVID-19 concerns. Id. ¶ 45.




 Defendants’ claim that these issues are one of first impression, the applicability of the PREP Act’s
 immunity in the context of a nursing home negligence case has been addressed recently by several
 other jurisdictions. See Sherod v. Comprehensive Healthcare Mgmt. Svcs., LLC, No. 20cv1198,
 2020 WL 6140474 (W.D. Pa. Oct. 16, 2020); Martin v. Serrano Post Acute LLC, No. 20-5937DSF
 (SKx), 2020 WL 5422949 (C.D. Cal. Sept. 10, 2020); Lutz v. Big Blue Healthcare, Inc., No. 2:20-
 cv-2316-HLT-JPO, 2020 WL 4815100 (D. Kan. Aug. 19, 2020); Est. of Maglioli v. Andover
 Subacute Rehab. Ctr. I, No. 20-6605(KM)(ESK), 2020 WL 4671091 (D. N.J. Aug. 12, 2020).
 2
   Coronavirus disease 2019, known as COVID-19, is the illness caused by the SARS-CoV-2 virus.
 On March 11, 2020, the World Health Organization declared COVID-19 a global pandemic.
                                                  2
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 3 of 10 PageID 793




        Jack admitted himself to the Facility on or about April 2, 2020, for short-term rehabilitation

 due to generalized weakness resulting from chemotherapy treatment for his recent diagnosis of

 Hodgkin’s Lymphoma. Id. ¶ 47. He was 75 years old at the time. Id. At the time of his admission,

 Jack had various diagnoses, including Hodgkin’s Lymphoma, Type II diabetes, and abnormality

 of albumin. Id. ¶ 48. Due to his age and underlying medical conditions, Defendants knew Jack was

 one of the residents highly vulnerable to COVID-19. Id. ¶ 49. Notwithstanding this knowledge,

 Defendants are alleged to have failed to implement adequate protocols, service, and care to control

 and minimize the spread of the infection at the Facility. Id. ¶ 51.

        On April 16, 2020, lab results confirmed Jack was positive for COVID-19. Id. ¶ 61. As of

 that date, approximately 30 residents and staff members tested positive for COVID-19. Id. ¶ 62.

 The Facility began transferring residents to area hospitals because it was overwhelmed by the

 outbreak of COVID-19. Id. ¶ 63.

        On April 17, 2020, Jack, along with the remaining Facility residents were transferred to

 local hospitals. Id. ¶ 64. On April 21, 2020, Jack died as a result of COVID-19, which he contracted

 while a resident of Defendants’ Facility. Id. ¶ 66. Plaintiff contends that the Facility has a history

 of insufficient infection control, noting documented Department of Health citations in 2018 and

 2019. Id. ¶¶ 68, 69.

        Plaintiff alleges that Defendants’ negligent acts and omissions included the following:

 failing to properly use resident funds; failing to have an adequate emergency preparedness plan;

 failing to implement adequate safety protocols to minimize the risk and spread of COVID-19;

 failing to implement an adequate system for identifying, reporting, preventing and controlling

 infections and communicable diseases; failing to notify authorities, staff, residents and relatives of

 the potential dangers of COVID-19 and the positive cases at the Facility; forcing staff to reuse



                                                   3
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 4 of 10 PageID 794




 personal protection equipment (“PPE”); failing to supply proper masks and gowns; failing to

 follow Center for Disease Control (“CDC”) guidelines; failing to communicate the outbreak to

 authorities and avail themselves of available PPE; failing to implement safety protocols and

 disinfect common areas to minimize the spread of the virus; failing to provide adequate staff in

 number and training; failing to be forthcoming about the outbreak with employees, residents and

 relatives; reducing basic cleaning practices for which the residents pay for; permitting widespread

 safety failures such as inadequate staff and equipment; having inadequate management oversight;

 and permitting asymptomatic staff who had been exposed to COVID-19 to continue to work at the

 Facility. Doc. 33-1 ¶ 51.

           On June 8, 2020, Plaintiff filed a four-count complaint asserting solely state law claims

 against Defendants in the Circuit Court for the Sixth Judicial Circuit in and for Pinellas County.

 Plaintiff sues Defendants for breach of fiduciary duty (Count I), aiding and abetting breach of

 fiduciary duty (Count II), violations of Florida Statutes § 415.1111 (Count III), and violations of

 Florida’s Deceptive and Unfair Trade Practices Act § 501.201, et seq. (Count IV). Doc. 33-1.

 Defendants timely removed the case to this Court. Doc. 1. In their Notice of Removal, Defendants

 contend jurisdiction is proper because Plaintiff’s Complaint asserts a claim “arising under” federal

 law within the meaning of § 1331.3 Id. ¶ 7. Specifically, Defendants submit that Plaintiff’s

 Complaint presents a federal question under the Public Readiness and Emergency Preparedness

 Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e (2020). Defendant argues that where a federal

 statute, such as PREP, provides the exclusive remedy for the substance of the allegations and relief

 sought in the Complaint, federal law expressly preempts state law for purposes of federal question

 jurisdiction.



 3
     Diversity jurisdiction is not alleged.
                                                   4
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 5 of 10 PageID 795




 II.    The PREP Act

        The PREP Act was enacted December 30, 2005, and “authorizes the Secretary of Health

 and Human Services (the Secretary) to issue a Declaration to provide liability immunity to certain

 individuals and entities (Covered Persons) against any claim of loss caused by, arising out of,

 relating to, or resulting from the manufacture, distribution, administration, or use of medical

 countermeasures (Covered Countermeasures), except for claims involving “willful misconduct”

 as defined in the PREP Act. Declaration Under the Public Readiness and Emergency

 Preparedness Act for Medical Countermeasures Against COVID-19, 85 FR 15198-01 (Dep’t of

 Health and Human Svcs., Mar. 17, 2020). Effective February 4, 2020, the Secretary issued a

 Declaration to provide liability immunity for activities related to medical countermeasures against

 COVID-19. Id. The PREP Act defines “covered countermeasure” as a qualified pandemic or

 epidemic product, drug, biological product, or device. See 42 U.S.C. §§ 247d-6d(i)(1); 247d-

 6b(c)(1)(B); 247d-6d(i)(7). The term “covered person” under the PREP Act “when used with

 respect to the administration or use of a covered countermeasure means . . . a person or entity that

 is (i) a manufacturer of such countermeasure; (ii) a distributor of such countermeasure; (iii) a

 program planner of such countermeasure; (iv) a qualified person who prescribed, administered, or

 dispensed such countermeasure; or (v) an official, agent, or employee of a person or entity

 described in clause (i), (ii), (iii), or (iv).” 42 U.S.C. § 247d-6d(i)(2). The Act provides a civil

 remedy to compensate individuals through the Countermeasures Injury Compensation Fund for

 injuries resulting from the manufacture, testing, development, distribution, administration, or use

 of one or more Covered Countermeasures.




                                                  5
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 6 of 10 PageID 796




 III.   DISCUSSION

        Plaintiff urges remand is warranted because her Complaint does not present a federal

 question and Plaintiff’s claims do not fall within the scope of the PREP Act. The Court agrees.

 When evaluating whether a case arises under federal law, this Court “is guided by the ‘well-

 pleaded complaint’ rule, which provides that the plaintiff’s properly pleaded complaint governs

 the jurisdictional determination.” Blab T.V. of Mobile, Inc. v. Comcast Cable Commc’ns, Inc., 182

 F.3d 851, 854 (11th Cir. 1999) (citing Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152

 (1908)); see Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986) (“[T]he question

 whether a claim ‘arises under’ federal law [for purposes of removal] must be determined by

 reference to the ‘well-pleaded complaint.’”).

        Here, it is undisputed Plaintiff has alleged purely state law causes of action. Plaintiff alleges

 two claims based on Florida common law (Counts I and II) and two claims based on violations of

 Florida statutory law (Counts III and IV). Plaintiff is the master of her Complaint and may prevent

 removal by choosing not to allege a federal claim. Blab, 182 F.3d at 854.

        Defendants argue that, notwithstanding the well-pleaded complaint rule, this case falls

 within the narrow circumstance of a federal law’s complete preemption of the state tort causes of

 action. Defendants contend the PREP Act governs the claims in this case, and as such, jurisdiction

 is proper in federal court. Defendants are correct that complete preemption allows for “a narrowly

 drawn means of assessing federal removal jurisdiction.” Blab, 182 F.3d at 854. However, the Court

 concludes the PREP Act is inapplicable here as discussed below.

        Complete preemption occurs when “the pre-emptive force of a statute is so ‘extraordinary’

 that it converts an ordinary state common-law complaint into one stating a federal claim for

 purposes of the well-pleaded complaint rule.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 393



                                                   6
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 7 of 10 PageID 797




 (1987). Limited applications of the doctrine have been seen in the context of Labor Management

 Relations Act (LMRA) claims, see Avco Corp. v. Aero Lodge No. 735, 390 U.S. 557 (1968), and

 in Employee Retirement Income Security Act (ERISA) claims, see Franchise Tax Board v.

 Construction Laborers Vacation Trust, 463 U.S. 1, 23–24 (1983); Metropolitan Life Insurance Co.

 v. Taylor, 481 U.S. 58, 63–64 (1987). See also Cmty. State Bank v. Strong, 651 F.3d 1241, 1260

 n.16 (11th Cir. 2011) (“Complete preemption is a rare doctrine . . . .”).

        Defendants have raised the PREP Act as an affirmative defense here, claiming that the Act

 provides the sole civil remedy for those circumstances implicating covered countermeasures such

 that Plaintiff’s sole remedy is to seek compensation from the Covered Countermeasures Process

 Fund by making requests for benefits under the Countermeasures Injury Compensation Fund

 (CICP). It is clear, however, that “the presence of a federal defense does not make the case

 removable, even if the defense is preemption and even if the validity of the preemption defense is

 the only issue to be resolved in the case.” Blab, 182 F.3d at 854 (citing Caterpillar, 482 U.S. at

 393). A review of Plaintiff’s claims reveals that the allegations challenge, among other things, the

 Defendants’ negligent conduct in failing to properly staff the Facility, failing to effectively

 communicate with residents and families, failing to provide necessary medical supplies to the staff,

 reducing the cleaning practices in the Facility, and failing to properly use resident’s funds. These

 acts and omissions have nothing to do with the administration of a qualified pandemic or epidemic

 product, drug, biological product, or device for which the PREP Act provides immunity.

        The United States District Court in New Jersey had occasion to recently consider this same

 issue in the companion cases Estate of Maglioli v. Andover Subacute Rehabilitation Center, No.

 20-6605 (KM)(ESK), and Estate of Kaegi v. Andover Subacute Rehabilitation Center II, No. 20-

 6985 (KM)(ESK), 2020 WL 4671091 (D. N.J. Aug. 12, 2020). Although not binding, the Court



                                                  7
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 8 of 10 PageID 798




 finds the opinion persuasive. The cases arose out of treatment of residents at two nursing home

 facilities owned and/or operated by defendants. The residents died while in defendants’ care,

 allegedly due to defendants’ failure to exercise due care with respect to the coronavirus infections.

 Id. at *2. The plaintiffs’ complaints, which were filed in state court, alleged only state law claims.

 Id. Defendants removed the cases on the basis that plaintiffs’ claims are preempted by the PREP

 Act. Id. In finding that removal was improper, the court noted that the PREP Act covers the

 administration and distribution of products meant to curb the spread of COVID-19, and is not, by

 its plain terms, intended to cover generally the care received by patients in their healthcare

 facilities. Id. at 9.

          The New Jersey District Court further observed that guidance from the Department of

 Health and Human Services (DHH) suggests that the PREP Act does not “occupy the field” of

 negligence and malpractice claims. Id. “[I]t is the Secretary’s interpretation . . . the Act precludes,

 for example, liability claims alleging negligence by a manufacturer in creating a vaccine, or

 negligence by a health care provider in prescribing the wrong dose, absent willful misconduct.”

 https://www.phe.gov/Preparedness/legal/prepact/Pages/COVID19.aspx. Thus, the Act is confined

 to addressing claims related to the administration of certain countermeasures and does not seek to

 completely preempt the type of state law negligence claims asserted here.

          In a factually similar case from the District Court of Kansas, that court found that the

 defendants’ PREP Act affirmative defense was insufficient to establish federal court jurisdiction

 and support removal where the plaintiff’s complaint alleged that the nursing home resident died

 because of defendants’ failure to take preventative measures to stop the entry and spread of

 COVID-19 within the facility. See Lutz v. Big Blue Healthcare, Inc., No. 2:20-cv-2316-HLT-JPO,

 2020 WL 4815100 (D. Kan. Aug. 19, 2020). “The PREP Act preempts state laws that create



                                                   8
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 9 of 10 PageID 799




 different standards regarding covered countermeasures.” Id. at *5 (citing 42 U.S.C. § 247d-

 6d(b)(8). Like in Lutz, Plaintiff does not allege a claim under the PREP Act, nor does she allege

 any claim under a state law that differs or conflicts with the PREP Act. Further, the Complaint

 does not raise that the decedent’s death was causally connected to the administration or use of any

 drug, biological product, or device. As the party invoking the Court’s jurisdiction, it is Defendants’

 burden to show that Plaintiff’s allegations fall within the purview of the PREP Act. Pacheco de

 Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir. 1998) (“removing party bears the burden of

 showing the existence of federal jurisdiction”). Courts construe removal jurisdiction narrowly, and

 any doubts regarding the existence of federal jurisdiction and propriety of removal shall be

 resolved in favor of the non-removing party. Id. (citing Diaz v. Sheppard, 85 F.3d 1502, 1505

 (11th Cir. 1996)). Despite Defendant’s efforts to recast Plaintiff’s claim into a federal cause of

 action, Plaintiff alleges state law claims for nursing home negligence due to substandard care. The

 PREP Act is inapplicable here.

        Defendants filed as supplemental authority a DHS General Counsel Advisory Opinion 20-

 04 regarding the PREP Act. Doc. 51-1. This opinion does not salvage their cause. As a preliminary

 matter, the Advisory Opinion does not bind the federal courts, nor does it have the “force or effect

 of law.” Id. at 7. Moreover, the Advisory Opinion explains that the PREP Act “covers a broad

 range of entities when such entities take reasonable steps to follow public-health guidelines and

 directives in using covered medical products.” Id. at 1. While the Opinion provides that PREP Act

 immunity can apply to private individuals and organizations, such coverage applies to these private

 entities only when acting in accordance with the PREP Act and the Declaration. The Opinion’s

 discussion of the broad application of “administration” of “activities related to management and

 operation of programs and locations for providing countermeasures” was in the context of



                                                   9
Case 8:20-cv-01546-CEH-TGW Document 52 Filed 10/29/20 Page 10 of 10 PageID 800




 operating a vaccination program. Id. at 7. Plaintiff does not allege that Defendants were in any

 way involved in a recommended activity such as the manufacture, testing, development,

 distribution, administration or use of any countermeasure. Plaintiff does not allege that any

 manufacture, testing, development, distribution, administration, or use of countermeasure caused

 or contributed to the injuries and death of Jack. Plaintiff does not assert any theory of liability that

 is in any way related to the Defendants’ “physical provision” of any “countermeasure.” Thus, the

 Court concludes Plaintiff’s claims do not fall within the scope of the PREP Act, and therefore do

 not provide a basis for this Court’s jurisdiction.

          Defendants have failed to demonstrate that federal jurisdiction exists. Accordingly, it is

 hereby

          ORDERED:

          1.     Plaintiff’s Motion to Remand (Doc. 33) is GRANTED.

          2.     This case is REMANDED to the Circuit Court of the Sixth Judicial Circuit in and

 for Pinellas County, Florida, Case No. 20-002755-CI, for lack of subject matter jurisdiction.

          3.     The Clerk is directed to transmit a certified copy of this Order to the Clerk of the

 Sixth Judicial Circuit Court, in and for Pinellas County, Florida.

          4.     The Clerk is further directed to terminate any pending deadlines and close this case.

          DONE AND ORDERED in Tampa, Florida on October 29, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                      10
